Exhibit 10.74

 

EMPLOYMENT AGREEMENT

 

This employment agreement (the “Agreement”) is entered into by and between Perry
Ellis International, Inc. (“Perry Ellis” or the “Company”) and Mr. Paul
Rosengard (“Rosengard” or “Employee”)

 

1. TERM OF EMPLOYMENT

 

This Agreement is effective for the period commencing on August 1, 2005 and
terminating without further notice at 5:00 p.m. on July 31, 2007, unless
terminated earlier in accordance with the provisions set forth in paragraphs 5,
6, 7 or 8 below. The parties may renew this Agreement, in writing, for
additional one-year periods at their discretion. The Company shall notify
Rosengard, in writing, at least ninety (90) days prior to the natural expiration
of this Agreement of the Company’s intent to not renew this Agreement.

 

2. DUTIES AND RESPONSIBILITIES

 

The Company agrees to employ Rosengard as Group President, Perry Ellis and
Premium Brands with such powers and duties in this capacity as may be
established from time to time by the Company and its Board of Directors (the
“Board”) in their discretion. Rosengard shall diligently perform all services as
may be assigned to him by the Company, PEI and its Board and shall exercise such
power and authority as may from time to time be delegated to him by the Company,
PEI or its Board. During his employment, Rosengard will not actively engage in
any other business activities, regardless of whether such activity is pursued
for profits, gains or other pecuniary advantage. In connection with his
employment by the Company, Rosengard shall be based at the Company’s principal
offices in New York City, New York except for required travel on the Company’s
business.

 

3. COMPENSATION

 

(a) Base Salary. Perry Ellis will pay a Base Salary of Five Hundred Seventy
Thousand Dollars ($570,000) per annum to Rosengard, payable in installments
according to the Company’s normal payroll practices, and subject to applicable
withholding and other taxes and deductions. Said salary is effective August 1,
2005.

 

(b) Incentive Compensation. The Company and Rosengard shall each evaluate
Rosengard’s performance at the end of each of the Company’s fiscal years during
this Agreement. It is contemplated that this review will normally occur in
February of each year. However, said review may be postponed by the Company as
warranted by appropriate or more immediate business circumstances. Rosengard
will be eligible to participate in any Management Incentive Plan or any other
bonus arrangement generally available to other senior management employees,
according to the same terms and conditions applicable to other employees.

 

    Page 1    



--------------------------------------------------------------------------------

(c) Vacation, Personal, and Sick Leave. Rosengard shall be eligible to take four
(4) weeks of paid vacation during each year of this Agreement, in accordance
with the terms and conditions of the Perry Ellis International Vacation Policy,
revised February 1, 2005. Rosengard shall be eligible on an annual basis to six
(6) days personal leave. Unused personal leave may not be carried over to
subsequent years and will not be paid-out if not taken for any reason.

 

(d) Other Benefits. Rosengard will be entitled to participate in any group
health, dental, life or disability plan and is entitled to any other benefits
that the Company may maintain from time to time for all employees, provided that
Rosengard meets the respective eligibility requirements.

 

(e) Expense Reimbursement. During Rosengard’s term of employment, the Company,
upon the submission of supporting documentation by Rosengard, and in accordance
with Company policies for its executives, shall reimburse Rosengard for all
reasonable expenses actually paid or incurred by Rosengard in the course of and
pursuant to the business of the Company, including expenses for travel and
entertainment.

 

4. CHANGE IN CONTROL

 

In the event that, within the 12 month period following a Change in Control (as
herein defined), Rosengard’s employment is terminated by the Company other than
for Cause, or Rosengard terminates his employment for Good Reason (as herein
defined), he shall be entitled to the following benefits: (a) any granted but
unvested Stock and/or Option to purchase the Company’s common stock will become
fully vested and exercisable immediately upon such termination and shall
thereafter remain exercisable [till the earlier of 60 days or the expiration
date of such Option]; and (b) a severance payment in the aggregate amount of one
year of Base Salary (as defined in Paragraph 3(a) hereof) plus an amount equal
to any incentive compensation paid to Rosengard pursuant to Paragraph 3(b)
hereof during the Company’s fiscal year preceding any such termination. In order
to receive the benefits described in this Paragraph, Rosengard shall be required
to execute a waiver of claims and general release in the form prescribed by the
Company which will be reasonably satisfactory to both parties.

 

2



--------------------------------------------------------------------------------

For purposes of this Paragraph 4, the term “Change in Control” shall mean the
occurrence of any of the following events:

 

  1. the acquisition by any person, entity or “group” (as defined in section
13(d) of the Exchange Act)(other than (x) any subsidiary or affiliate of the
Company or (y) any entity owned, directly or indirectly, 50% or more by Perry
Ellis International, Inc. or (z) any employee benefit plan of any such entity)
through one transaction or a series of related transactions of 50% or more of
the combined voting power of the then outstanding voting securities of the
Company;

 

  2. The complete liquidation or dissolution of the Company (other than a
dissolution occurring upon a merger or consolidation thereof); or

 

  3. The sale, transfer or other disposition of all or substantially all of the
assets of the Company through one transaction or a series of related
transactions to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, affiliates of the Company; or

 

  4. The termination or replacement of George Feldenkreis as Chairman and Chief
Executive Officer of Perry Ellis International, Inc.; provided, however, that
the death or retirement of George Feldenkreis shall not trigger a Change in
Control under this Section 4.

 

“Good Reason” means, without Rosengard’s written consent: (i) a material
diminution of Rosengard’s titles, duties or responsibilities or the assignment
of duties or responsibilities that are materially inconsistent with his titles,
duties and responsibilities hereunder; (ii) a change in direct reporting
relationship to someone other than George Feldenkreis or Oscar Feldenkreis;
(iii) a reduction in the Executive’s Base Salary, annual bonus or incentive
compensation opportunity (it being understood that a reduction in the dollar
amount of Rosengard’s annual bonus from year to year solely as the result of
achievement or failure to achieve the target performance objectives provided in
the annual bonus plan shall not constitute a reduction in Rosengard’s annual
bonus opportunity); or (iv) requiring Rosengard’s principal place of business to
be located other than New York, New York.

 

5. ROSENGARD’S DEATH OR INABILITY TO PERFORM

 

In the event of Rosengard’s death, this Agreement and the Company’s obligation
to pay Rosengard’s salary and compensation automatically end. If Rosengard
becomes unable to perform his employment duties during the Term of this
agreement, his compensation under this Agreement shall automatically end until
such time as Rosengard becomes able to resume his job duties for the Company. In
the event that Rosengard becomes unable to perform his employment duties for a
cumulative period of six months within any span of twelve months, this Agreement
and Rosengard’s employment will be automatically terminated. In such case,
Rosengard’s salary and compensation shall automatically end.

 

3



--------------------------------------------------------------------------------

6. TERMINATION BY COMPANY FOR CAUSE

 

The Company may terminate this Agreement and Rosengard’s employment “for Cause”
at any time with or without notice. As used herein, “for Cause” shall mean any
one of the following:

 

  •   Rosengard’s habitual neglect of his job duties and responsibilities; or

 

  •   Conviction of any felony, excluding minor traffic offenses; or

 

  •   Commission of a material act of dishonesty or a material breach of a
fiduciary duty; or

 

  •   Commission of a serious violation of any of the Company’s personnel
policies, including but not limited to violations of the Company’s policies
against any form of harassment; or

 

  •   Any material act or omission defined as grounds for termination of
employees as set forth in the Company’s personnel policies in existence at the
time, provided that Rosengard has failed to cure such material act or omission
within thirty (30) days after written notice thereof; or

 

  •   A material breach of this Agreement provided that Rosengard has failed to
cure such material act or omission within thirty (30) days after written notice
thereof.

 

In the event the Company terminates Rosengard’s employment and this Agreement
for Cause, the “Effect of Termination” provisions of paragraph 9 shall apply.

 

7. TERMINATION OF AGREEMENT BY COMPANY WITHOUT CAUSE

 

The Company may terminate this Agreement and Rosengard’s employment without
Cause at any time upon ninety (90) days prior written notice to Rosengard. In
such case, the Company will pay to Rosengard, as soon as legally possible, a
severance allowance in an amount equivalent to Rosengard’s Base Salary for the
balance of time remaining on this contract but no less than six (6) months,
payable in a lump sum, less taxes and other applicable withholding amounts.
Rosengard shall not be entitled to any remaining compensation or benefits under
this Agreement from the date of his termination forward, and the provisions of
paragraph 9 below shall apply. To obtain the severance payment, Rosengard will
be required to execute a full waiver and release of all claims in the form
prescribed by the Company, which will be reasonably satisfactory to both
parties.. In the case of non-renewal of this contract by the Company, Rosengard
will receive a severance allowance in an amount equivalent to six (6) months
base salary, payable in a lump sum, less taxes and other applicable withholding
amounts. Rosengard

 

4



--------------------------------------------------------------------------------

shall not be entitled to any remaining compensation or benefits under this
Agreement from the date of his termination forward, and the provisions of
paragraph 9 below shall apply. To obtain the severance payment, Rosengard will
be required to execute a full waiver and release of all claims in the form
prescribed by the Company, which will be reasonably satisfactory to both
parties..

 

8. TERMINATION OF AGREEMENT BY ROSENGARD

 

Rosengard may terminate this Agreement and his employment with the Company
without Cause upon ninety (90) days prior written notice to the Company. In such
case, Rosengard may be required to perform his business duties and will be paid
his regular salary up to the date of termination. At the option of the Company,
the Company may require Rosengard to depart from the Company at any time during
such ninety (90) day period upon receiving said ninety (90) days notice from
Rosengard of the termination of the Agreement, provided that the Company shall
continue to pay Rosengard at his regular salary for the remainder of the ninety
(90) day period.

 

9. EFFECT OF TERMINATION

 

In the event of Rosengard’s termination under paragraph 5, 6, or 8 above,
Rosengard’s compensation and benefits to be provided under this Agreement will
immediately cease and terminate. The Company shall not be liable to Rosengard
for any further or additional compensation or benefits from the date of
termination forward. Compensation that would otherwise be payable for the
remainder of the Agreement (and for prior years and for subsequent years) shall
automatically terminate and be forfeited immediately. Except as provided above,
the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination). All stock and/or options that are not vested shall immediately
terminate and expire. There will be no pro-ration of bonuses and no pro-ration
or vesting of stock options.

 

10. COOPERATION

 

Upon the termination of this Agreement for any reason, Rosengard agrees to
cooperate with the Company in effecting a smooth transition of the management of
the Company with respect to the duties and responsibilities which Rosengard
performed for the Company. Further, after termination of this Agreement,
Rosengard will upon reasonable notice furnish such information and proper
assistance to the Company as it may reasonably require in connection with any
litigation to which the Company is or may become a party.

 

11. COVENANT NOT TO COMPETE

 

During the term of his employment (whether under this Agreement or otherwise)
and for a period of six (6) months following the termination of Rosengard’s
employment (for any reason, whether initiated by Rosengard or the Company),
Rosengard promises and agrees that he will not enter into any employment or
other agency relationship (whether as a principal, agent, partner, employee,
investor, owner, consultant, board

 

5



--------------------------------------------------------------------------------

member or otherwise) with any of the following business organizations, or their
affiliated organizations, if any: (1) Haggar; (2) Liz Claiborne, Inc.; (3)
Philips Van Heusen; (4) Kenneth Cole; or (5) DKNY, provided, that Rosengard may
hold the securities and/or passively invest in shares of capital stock or other
equity securities of any such entity so long as does not acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control of more than five percent of any class of capital stock of such entity.
Rosengard acknowledges that the business entities identified in the preceding
sentence are competitors of Perry Ellis and that the restrictive covenant herein
is necessary to protect Perry Ellis legitimate business interests. This
restrictive covenant may be assigned to any successor entities.

 

12. AGREEMENT NOT TO DISCLOSE TRADE SECRETS OR CONFIDENTIAL INFORMATION

 

(a) Trade Secrets. During the term of his employment and after (whether under
this Agreement or otherwise) Rosengard’s termination of employment with the
Company or any successor organization (for any reason by Rosengard or the
Company), Rosengard promises and agrees that he will not disclose or utilize any
trade secrets, confidential information, or other proprietary information
acquired during the course of his service with the Company and/or its related
business entities. As used herein, “trade secret” means the whole or any portion
or phase of any formula, pattern, device, combination of devices, or compilation
of information which is for use, or is used in the operation of the Company’s
business and which provides the Company an advantage or an opportunity to obtain
an advantage over those who do not know or use it. “Trade Secret” also includes
any scientific, technical, or commercial information, including any design, list
of suppliers, list of customers, or improvement thereof, as well as pricing
information or methodology, contractual arrangement with vendors or suppliers,
business development plans or activities, or Company financial information.

 

(b) Confidential Information. During the term of his employment and after
Rosengard’s termination of employment (whether under this Agreement or
otherwise) with Perry Ellis or any successor organization (for any reason,
whether initiated by Rosengard or the Company), Rosengard shall not divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way any Confidential Information pertaining
to the business of the Company. Any Confidential Information or Data now or
hereafter acquired by Rosengard with respect to the business of the Company
(which shall include, but not be limited to information concerning the Company’s
financial condition, prospects, technology, customers, suppliers, methods of
doing business and promotion of the Company’s products and services) shall be
deemed a valuable special and unique asset of the Company that is received by
Rosengard in confidence and as a fiduciary. For purposes of this Agreement,
“Confidential Information” means information disclosed to Rosengard as a
consequence of or through his employment by the Company (including information
conceived, originated, discovered or developed by Rosengard) prior to or after
the date hereof and not generally known or in the public domain, about the
Company or its business.

 

6



--------------------------------------------------------------------------------

13. AGREEMENT NOT TO SOLICIT OR HIRE COMPANY EMPLOYEES

 

If Rosengard leaves the employment of the Company for whatever reason, Rosengard
promises and agrees that during the two (2) years following his departure from
the Company, he will not, without the express written permission of the Company,
directly employ as a consultant or employee any person who is employed as a
consultant or employee of the Company at the time of Rosengard’s departure or
any person who was an employee or consultant of the Company during the six
months preceding Rosengard’s departure, with the exception of anyone who is a
former employee as a result of the Company’s actions and the Executive
Administrative Assistants of Rosengard. This restrictive covenant may be
assigned to any successor entities.

 

14. INJUNCTIVE RELIEF

 

In recognition of the unique services to be performed by Rosengard and the
possibility that any violation by Rosengard of paragraphs 11, 12 or 13 of this
Agreement may cause irreparable or indeterminate damage or injury to Company,
Rosengard expressly stipulates and agrees that the Company shall be entitled
upon ten (10) days written notice to Rosengard to obtain an injunction from any
court of competent jurisdiction regarding any violation or threatened violation
of this Agreement. Such right to an injunction shall be in addition to, and not
in limitation of, any other rights or remedies the Company may have for actual
or liquidated damages.

 

15. SURVIVAL

 

Anything contained in this Agreement to the contrary notwithstanding, the
provisions of paragraphs 11, 12 and 13 and the other provisions of this
Agreement necessary to effectuate the survival of Sections 11, 12 and 13 shall
survive termination of this Agreement and any termination of Rosengard’s
employment hereunder.

 

16. JUDICIAL MODIFICATION OF AGREEMENT

 

The Company and Rosengard specifically agree that a court of competent
jurisdiction (or an arbitrator as appropriate) may modify or amend paragraphs
11, 12 or 13 of this Agreement if absolutely necessary to conform with relevant
law or binding judicial decisions in effect at the time the Company seeks to
enforce any or all of said provisions.

 

17. RESOLUTION OF DISPUTES BY ARBITRATION

 

Any claim or controversy that arises out of or relates to this Agreement, or the
breach of it, will be resolved by arbitration in the City of Miami in accordance
with the rules then obtaining of the American Arbitration Association. Judgment
upon the award rendered may be entered in any court possessing jurisdiction over
arbitration awards. This Section shall not limit or restrict the Company’s right
to obtain injunctive relief for violations of paragraphs 11, 12, or 13 of this
Agreement. The prevailing party shall be entitled to payment for all costs and
reasonable attorney’s fees (both trial and appellate) incurred by the prevailing
party in regard to the proceedings.

 

7



--------------------------------------------------------------------------------

18. ADEQUATE CONSIDERATION

 

Rosengard expressly agrees that the Company is providing adequate, reasonable
consideration for the obligations imposed upon him in this Agreement.

 

19. EFFECT OF PRIOR AGREEMENTS

 

This Agreement supersedes any prior verbal or written agreement or understanding
between the Company and Rosengard.

 

20. LIMITED AFFECT OF WAIVER BY COMPANY

 

If the Company waives a breach of any provision of this Agreement by Rosengard,
that waiver will not operate or be construed as a waiver of other breaches of
this Agreement by Rosengard.

 

21. SEVERABILITY

 

If any provision of this Agreement is held invalid for any reason, said
invalidity shall not affect the enforceability of any other provision of this
Agreement, and all other provisions of this Agreement will remain in effect.

 

22. ASSUMPTION OF AGREEMENT BY COMPANY’S SUCCESSORS AND ASSIGNS

 

At the Company’s sole option, the Company’s rights and obligations under this
Agreement will inure to the benefit of and be binding upon the Company’s
successors and assigns. Rosengard may not assign his rights and obligations
under this Agreement.

 

23. APPLICABLE LAW

 

Rosengard and the Company agree that this Agreement shall be subject to and
enforceable under the laws of the State of Florida.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 1st of
August, 2005.

 

Agreed and Accepted

 

/s/ Paul Rosengard

--------------------------------------------------------------------------------

          By:  

/s/ Rosanne Mathews

--------------------------------------------------------------------------------

Paul Rosengard               Perry Ellis International, Inc.

 

8